Citation Nr: 0320120	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  94-13 560	)	DATE
	)
      RECONSIDERATION


On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C.


THE ISSUE

Entitlement to service connection for left frontal meningioma 
(brain tumor) as secondary to radiation exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from December 1941 to 
September 1945 and from March 1947 to October 1963.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1993 rating decision from the VA Regional 
Office in St. Petersburg, Florida (RO) that denied service 
connection for left frontal meningioma.  In 2001, the 
veteran's claims file was transferred from the RO to the VA 
Regional Office in Washington, D.C.  In a March 2003 
decision, the Board denied the appeal.

In July 2003, reconsideration of the March 2003 Board 
decision, denying service connection for left frontal 
meningioma, was ordered by the authority granted to the 
Chairman in 38 U.S.C.A. § 7103(a) (West 2002).  In July 2003, 
a reconsideration panel of the Board was assigned pursuant to 
authority in 38 U.S.C.A. § 7103(b).  The ultimate decision by 
the reconsideration panel will replace the March 2003 Board 
decision pertaining to the issue of service connection for 
left frontal meningioma and will be the final decision of the 
Board as to the issue.


FINDING OF FACT

Left frontal meningioma was not present in service or for 
many years later, and is not related to a disease or injury 
in service, including exposure to radiation, except by 
applicable legal criteria that became effective on March 26, 
2002.


CONCLUSIONS OF LAW

1.  Left frontal meningioma was not incurred in or aggravated 
by active service; nor may left frontal meningioma be 
presumed to have been incurred in active service, effective 
prior to March 26, 2002.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

2.  Left frontal meningioma is presumed to have been incurred 
in active service, effective from March 26, 2002.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for left frontal meningioma, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the left frontal 
meningioma.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In an August 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate the claim.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

A.  Factual Background

The veteran had active service from December 1941 to 
September 1945 and from March 1947 to October 1963.

The salient evidence regarding the veteran's claim for 
service connection for left frontal meningioma may be briefly 
summarized.  Service medical records are negative for the 
claimed condition.  The post-service medical records consist 
of VA medical reports of the veteran's treatment and 
evaluations from the late 1980's to the early 2000's.  A VA 
report of his hospitalization from August to September 1992 
reveals that he was treated for recurrent left frontal 
meningioma.  A history of left sphenoid wing meningioma 
resection in 1988 was noted.  The medical evidence does not 
indicate the presence of the left frontal meningioma prior to 
1988 and does not link this malignant tumor to any specific 
cause.  Service department documents, including a letter from 
the Defense Threat Reduction Agency dated in September 1999, 
show that the veteran was present at Operation HARDTACK I, a 
U.S. atmospheric nuclear test series conducted at the Pacific 
Proving Ground during 1958.  It was also noted by this Agency 
that a careful search of dosimetry data revealed no record of 
radiation exposure for the veteran, but a scientific dose 
reconstruction indicated he would have received a probable 
dose of 0.22 rem gamma (0.3 rem rounded) (upper bound of 0.3 
rem gamma).

The veteran and his spouse testified at a hearing before the 
Board in 1995, and the veteran again testified at a hearing 
before the Board in 1997, that he was exposed to radiation 
while in service, and that it was their belief that such 
exposure resulted in the development of brain tumors.  

In 2001, the RO sent the veteran's claims folder to a 
representative of the VA Under Secretary for Benefits for 
review in order to obtain an opinion as to whether the 
veteran's left frontal meningioma was related to exposure to 
ionizing radiation in service.  In August 2001, the 
representative of the VA Under Secretary for Benefits sent 
the veteran's claims folder to a representative of the VA 
Under Secretary for Health for the requested opinion.

In August 2001, the representative of the VA Under Secretary 
for Health notified the representative of the VA Under 
Secretary for Benefits that based on the veteran's estimated 
exposure to ionizing radiation in service, it was unlikely 
that his meningioma of the brain could be attributed to 
exposure to ionizing radiation in service.  In September 
2001, the representative of the VA Under Secretary for 
Benefits notified the RO that there was no reasonable 
possibility that the veteran's meningioma of the brain was 
the result of exposure to ionizing radiation in service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as various forms of cancer, listed under 38 C.F.R. 
§ 3.311(b) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits, who may request an advisory 
medical opinion from the VA Under Secretary for Health, 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically and scientifically to ionizing radiation exposure 
while in service.

The provisions of 38 C.F.R. § 3.303(d) were amended, 
effective from March 26, 2002, to include brain cancer as a 
disease specific to radiation-exposed veterans.  67 Fed. Reg. 
3612-3616 (Jan. 25, 2002).

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  The 
term "radiation-risk activity" includes being present at 
Operation HARDTACK I, a U.S. atmospheric nuclear test series 
conducted at the Pacific Proving Ground during 1958.  
38 C.F.R. § 3.309(d)(3)(i),(ii)(D)(iv)(O).

In this case, the evidence shows that the veteran was exposed 
to ionizing radiation while present at Operation HARDTACK I, 
a U.S. atmospheric nuclear test series conducted at the 
Pacific Proving Ground during 1958.  Hence, he participated 
in a "radiation-risk activity" while in service and he is a 
"radiation-exposed veteran."  His left frontal meningioma 
or brain cancer is a disease specific to "radiation-exposed 
veterans" found in 38 C.F.R. § 3.309(d), effective as of 
March 26, 2002.  Therefore, service connection for the left 
frontal meningioma is warranted, effective as of March 26, 
2002, based on a presumptive basis under these regulatory 
provisions.

In view of the above, the Board finds that the evidence 
supports granting service connection for left frontal 
meningioma, effective from March 26, 2002.  Hence, the 
veteran's claim is granted to this extent.

The evidence does not show the presence of left frontal 
meningioma in service or for many years later and does not 
link this condition to a disease or injury in service except 
by the above-noted legal presumption.  Brain tumor is a 
"radiogenic" disease listed under 38 C.F.R. § 3.311(b)(2) 
that requires further development under those regulatory 
provisions, including forwarding of the case to the VA Under 
Secretary for Benefits to determine whether the disease 
resulted from exposure to ionizing radiation in service.  A 
review of the evidence reveals that this development has been 
accomplished and that representatives of the VA Under 
Secretaries for Benefits and Health have determined based on 
the veteran's low level of exposure to ionizing radiation 
while in service there is no reasonable possibility that his 
cancer of the brain was the result of such exposure.  Hence, 
service connection for the veteran's brain tumor as a 
"radiogenic" disease under 38 C.F.R. § 3.311(b)(2) is not 
warranted.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for left frontal 
meningioma, effective prior to March 26, 2002, and the claim 
is denied to this extent.  38 U.S.C.A. § 5110(g) (2002).  The 
benefit of the doubt doctrine is not for application with 
regard to this part of the veteran's claim because the 
preponderance of the evidence is against it.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for left frontal meningioma, effective 
prior to March 26, 2002, is denied.

Service connection for left frontal meningioma, effective as 
of March 26, 2002, is granted.



			
	J. E. Day	Joy A. McDonald
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



___________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

